                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District ofNew York

ALB:BTR/BTK                                          610 Federal Plaza
F-.   #20r2R01500                                    Central lslip, New York I 1722

                                                     November 27, 2019
By FICF and E-mail
The Honorable Sandra J. Feuerstein
United States District Judge
United States District Court
Eastem District of New York
1014 Federal Plaza
Central Islip, New York 1 1722


               Re:    United States v. John Drago,
                      18-CR-394 (S-1) (SJF)

Dear Judge Feuerstein:


               The govemment respectfully submits this letter in support of its request that
the Court adhere to its original ruling and continue to designate the above-captioned case as
"complex," for speedy trial purposes, pursuant to Title 18, United States Code, Section
3 16 I (h)(7)(A) and 3 1 61(h)(B)(ii). As explained lurther below, this financial crimes
prosecution is properly complex under the statute because it involves an extensive number of
financial transactions, involving numerous witnesses that were conducted at the Kayla Check
Cashing Company ("Kayla") under the delendant's direction during an approximately six-
year period.

               Contrary to the defendant's contention, the suppression ofrecords obtained
pursuant to search warrant that was executed at Kayla in August 2013 (the "Search
Warrant") does nothing to diminish this case's complexity, which only expanded with the
grand jury's issuance of the Superseding Indictment. Because the Superseding Indictment
extended the time-span ofthe defendant's criminal conduct from 2010-2013 to 2010-2016, it
more than doubled the amount ofCurrency Transactions Reports ("CTRs") that the
defendant must examine to adequately prepare for trial from 7,362to over 14,770. These
CTRs are not the product of the Search Warrant, they were filed by Kayla, at the defendant's
direction, independent ofthat warrant and were available to the government because they
constituted Department of Treasury records that were in the govemment's possession before,
during and after the Search Warrant's execution.
               In addition to an exponential increase in the relevant CTRs, the Superseding
Indictment contains new allegations of criminality against the defendant, involving his
improper cashing of doubly-endorsed fraudulent checks. These new allegations, which
resulted in additional discovery that served upon prior counsel, must now be examined and
evaluated by newly-retained counsel who was only formally substituted into this case
yesterday. Thus, new counsel must not only review Drago's practices in filing tens-of-
thousands ofCTRs, but must now also examine the Superseding Indictment's extended
approximately six-year period for improperly cashed double endorsed checks. Because the
double-endorsed checks were not obtained pursuant to the Search Warrant, these new
allegations are, like the increased number of CTRs, not at a1l affected by the suppression of
evidence obtained pursuant to the Search Warrant. See United States v. Gambino, 59 F.3d
353,357 (2d. Cir. 1995) (granting complexity and speedy trial waived to grant counsel
further time to prepare in order to ensure a fair trial).

            Further demonstrating the complexity of this case is the number of witnesses
whom the govemment expects to testifu about their fraudulent dealings with the defendant.
As evidenced by a representative sample ofredacted affidavits, which are attached hereto as
Exhibit l, these witnesses will testify to thousands oftransactions involving more than $10
million. As Courts have repeatedly held, a finding of complexity is proper when there is
extensive evidence to be reviewed and there are many potential witnesses. See Gambino, 59
F.3d. 353, 358: sce also United States v. Beech-Nut Nutrition Com.. 871 F.2d 1 181 ,1191
(2d. Cir. 1989); see also United States v. Stoddard, 74 F.Supp.3d 332,340 (D.D.C. 2014).
Because that is precisely the situation confronting the Court here, the Court should adhere to
its previous ruling and conclude lnce again-that this case is complex and that the
ordinary speedy trial limits do not apply to it.

Conclusion

               For the reasons stated above, the Court should adhere to its prior ruling and
continue to classify the above-captioned case as complex pusuant to Title 18, United States
Code, Sections 3 I 61(hX7)(A) and   3I   61(h)(B)(ii).   .



                                                              Respectfully submitted,

                                                              RICIIARD P. DONOGHLIE
                                                              United States Attorney
                                                         Bv    /s/
                                                              Burton T. Ryan, Jr.
                                                              Bradley T. King
                                                              Assistant U.S. Attomeys
                                                              (631) 71s-7900
Enclosure: Redacted Affi davits.

cc:    Anthony Capozzollo, Esq. (by E-mail and ECF)
                                                  2
